Citation Nr: 1818387	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for colon cancer due to exposure to contaminated water Camp Lejeune, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  He died in September 2015.  His widow has been substituted as the claimant.  See 38 U.S.C. § 5121A (2012); Breedlove v. Shinseki, 24 Vet. App. 7 (2010). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the Buffalo, New York RO.

The Veteran, his daughter, and his spouse testified before the undersigned Veterans Law Judge at a Video Conference hearing in June 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  During the Veteran's active military service, he was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's colon cancer is etiologically related to his exposure to contaminants in the water supply at Camp Lejeune.

CONCLUSION OF LAW

For accrued benefits or substitution purposes, the criteria to establish entitlement to service connection for colon cancer, to include as due to exposure to contaminants in the water supply at Camp Lejeune, have been met.  38 U.S.C. § 1110 , 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran developed colon cancer as result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune from January 1979 to September 1982.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compound trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 9, 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Military personnel records confirm that the Veteran was assigned, during his active duty service, from January 1979 to September 1982 at U.S. Marine Corps Base at Camp Lejeune, North Carolina.  His military occupational specialty was tractor trailer operator. 

The Veteran's service treatment records do not document any findings related to complaints, treatment or diagnosis for any symptoms related to colon cancer. 

The post-service records include a May 2014, a VA staff physician reviewed the available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process.  The VA staff physician opined that 
the Veteran's colon cancer was less likely as not caused by or a result of his exposure to CLCW.  The rationale was, in part, that cigarette smoking had been associated with increased incidence from colorectal cancer.  However, the Veteran denied any history of smoking during his hearing.  The examiner also noted that his hobbies and recreational activities lead to possible chemical exposure.

In May 2014 and June 2014 medical opinions, a VA Chief of the Division of Medical Oncology indicated that the Veteran served for several years at Camp Lejeune and stated that per the registry renal toxicity and neurobehavioral effects have both been described in veterans exposed to contaminated water at Camp Lejeune.  She opined that it is likely that the Veteran's medical issues including peripheral neuropathy, resting tremors, and chronic kidney disease, are related to previous toxic exposures at Camp Lejeune.

In a July 2014 medical opinion, a VA Chief of General Surgery indicated that during his service the Veteran was stationed at Camp Lejeune where the water supply on the base was contaminated by toxic chemicals.  He noted that a number of cancers have been linked to said toxic exposure including liver, kidney, bladder, breast, prostate, lung, leukemia, and others.  He stated that a number of colon cancer cases had recently been linked to the toxic chemical exposure at Camp Lejeune and opined that this was most likely a direct cause for the Veteran's colon cancer.  

In June 2015, the Veteran testified that he had no history of cigarette smoking.

The Board finds that service connection for colon cancer due to exposure to contaminated water Camp Lejeune, is warranted.

With regard to the May 2014 VA staff physician's opinion that the Veteran's colon cancer was not related to his service based, in part, on an etiologically relationship between cigarette smoking and colon cancer, the Board notes that the Veteran denied any history of cigarette smoking.  See e.g., June 2015 Hearing Transcript at page 4.  Since this opinion is, in part, based on an inaccurate factual premise, it carries little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In summary, the Board finds that the evidence is at least in equipoise that the Veteran's colon cancer was etiologically related to his exposure to contaminants in the water supply at Camp Lejeune.  Accordingly, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for colon cancer, for accrued benefits and substitution purpose, is warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for colon cancer due to exposure to contaminated water Camp Lejeune, on the basis of substitution and to include for accrued benefits purposes, is granted, subject to the law and regulations governing the payment of monetary benefits.
	

____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


